                                                                                 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



ANSEL WRE JOHNSON

                 Plaintiff,

v.                                             CASE NO. 4:18cv353-RH/MJF

SAMUEL CULPEPPER and
CHRISTOPHER HODGKENS,

                 Defendants.

___________________________/


                               ORDER OF DISMISSAL


        This prisoner civil-rights case is before the court on the magistrate judge’s

report and recommendation, ECF No. 10, and the objections, ECF No. 11. I have

reviewed de novo the issues raised by the objections. The recommendation is for

dismissal of the action based on the statute of limitations. This order accepts the

report and recommendation and adopts it as the court’s opinion, with this

additional note.

        A Florida jury convicted Ansel Wre Johnson of domestic battery by

strangulation. The court sentenced Mr. Johnson as a habitual felony offender based




Case No. 4:18cv353-RH-MJF
                                                                                 Page 2 of 4




on a prior Texas conviction. The sentence exceeded the five-year maximum that

would have applied had Mr. Johnson not been treated as a habitual felony offender.

        Mr. Johnson appealed. The appellate court disagreed with the treatment of

Mr. Johnson as a habitual felony offender and reversed the sentence. See Johnson

v. State, 137 So. 3d 518 (Fla. 4th DCA 2014). The court noted that Mr. Johnson

had served more than the otherwise-applicable five-year maximum for this offense

and remanded for a resentencing at which the state could assert Mr. Johnson was a

habitual felony offender based on any other qualifying prior conviction.

        There apparently was no other qualifying prior conviction. No resentencing

occurred. Mr. Johnson was simply released. The release occurred on April 29,

2014. His time in custody exceeded the five-year maximum by more than ten

months.

        Mr. Johnson filed this action in the Northern District of Florida asserting the

excessive incarceration was unconstitutional. He named two defendants: the

individuals he asserts were, at the relevant time, the warden of the facility where he

was held and the Secretary of the Florida Department of Corrections. Mr. Johnson

signed the complaint and delivered it to prison authorities for mailing in July 2018,

more than four years after he was released from custody. As the report and

recommendation correctly concludes, the applicable statute of limitations is four

years. This action is barred.



Case No. 4:18cv353-RH-MJF
                                                                                     Page 3 of 4




        In his objections, Mr. Johnson says he filed an action in the Northern District

of Texas in March 2018 based on the same excessive incarceration. He says the

defendants in that action were the judge who sentenced him and the Florida

Attorney General. That action was dismissed. Mr. Johnson does not explicitly

assert that the pendency of that action tolled the statute of limitations for this

action, and it plainly did not. The Texas action was obviously filed in the wrong

venue, it was filed against different defendants, and it was dismissed, not

transferred to this district. Nobody misled Mr. Johnson into believing he could

proceed with that claim or this one in Texas.

        Mr. Johnson also says the statute of limitations has not only not expired but

that it has not even begun to run because he has not been resentenced on the

underlying offense. But it was obvious, when Mr. Johnson was released, that he

was not going to be resentenced; he has not asserted the contrary. If holding him

for more than five years was unconstitutional as Mr. Johnson now alleges, he knew

it in April 2014. When he filed this action in July 2018, it was too late. Dismissal

of this action is proper based on the statute of limitations.

        It bears noting, too, that the amended complaint fails to state a claim on

which relief can be granted against the named defendants. It was not the Secretary

of the Department of Corrections or the warden who treated Mr. Johnson as a




Case No. 4:18cv353-RH-MJF
                                                                                Page 4 of 4




habitual felony offender or who sought or imposed a sentence greater than five

years. This is an alternative basis for dismissal.

        For these reasons,

        IT IS ORDERED:

        The report and recommendation is accepted. The clerk must enter judgment

stating, “The complaint is dismissed under 28 U.S.C. § 1915(e)(2)(B) for failure to

state a claim on which relief can be granted.” The clerk must close the file.

        SO ORDERED on April 7, 2019.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:18cv353-RH-MJF
